Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-12, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson et al  (US 20150253226) in view of Evander et al ("Noninvasive Acoustic Cell Trapping in a Microfluidic Perfusion System for Online Bioassays", Anal. Chem. Feb 22, 2007, 79, 7, 2984–2991.).
Regarding claims 9, 17, Augustsson et al teach a system for producing a therapeutic by implementing a series of processes (Para. 0002, 0032: affinity cell separation of T-cells capable of cell based therapy), the system comprising: a number of fluidically interconnected devices (Fig. 1: pre-alignment channel 15 fluidically interconnected with separation channel 16) at least two of the devices each being an acoustic device that includes an ultrasonic transducer configured to generate an acoustic wave to retain cellular material or a structure to which the cellular material is bound (Fig. 1 a-a'; Para. 0036, retaining cells in the center of the channel); a chamber in each acoustic device for receiving the cellular material or a structure to which the cellular material is bound having a height (Para. 0037), the ultrasonic transducer being coupled to the chamber (Fig. 1: pre-alignment channel 15 fluidically interconnected with separation channel 16 has a vertical dimension that reads on “vertically oriented”); at least one acoustic device being configured to implement one or more of a concentration process, or a washing process, (Fig. 1: pre-alignment channel 15) and at least another acoustic device being configured to implement an affinity selection process (Para. 0059: separation channel 16 acoustic force b-b' separates cells and the cell-bead complexes from each other).  Augustsson is silent to the ultrasonic transducer configured to generate an acoustic wave to retain cellular material or a structure to which the cellular material is bound a chamber in each acoustic device for receiving the cellular material or a structure to which the cellular material is bound against fluid flow.
Evander et al teach an ultrasonic transducer configured to generate an acoustic wave to retain cellular material or a structure to which the cellular material is bound a chamber in each acoustic device for receiving the cellular material or a structure to which the cellular material is bound against fluid flow.  Evander teach acoustic wave trapping of cells is used to concentrate cells within a fluidic channel or separate different types of cells from each other (Pg. 2985, col. 2 para. 2).   Evander teach it is advantageous to use acoustic trapping of cells in a continuous flow microfluidic to minimize mechanical stress and surface interaction (Abstract).  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the ultrasonic transducers of Augustsson with the ultrasonic transducers of Evander configured to generate an acoustic wave to retain cellular material or a structure to which the cellular material is bound a chamber in each acoustic device for receiving the cellular material or a structure to which the cellular material is bound against fluid flow to provide the above advantage of minimizing mechanical stress and surface interaction.

Regarding claim 11, Augustsson/Evander teach blood cells are used within the device.  The limitation: “wherein the cellular material is included in an apheresis product” is considered a material worked upon by an apparatus and does not patentably define the claimed apparatus over the prior art (see MPEP 2115).  
Regarding claim 12, Augustsson/Evander teach each acoustic device is configured to integrate one or more of the concentration process, the washing process, or the affinity selection process. (Para. 0059: separation channel 16 acoustic force b-b' separates cells and the cell-bead complexes from each other)
Regarding claims 14, 17, Augustsson/Evander teach a closed system. (Fig. 1 closed system)
Regarding claims 15:  “affinity selection process includes negative selection for TCR + cells” is considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art. Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114). Augustsson is fully capable of an affinity selection process includes negative selection for TCR+ cells.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson/Evander in view of Yang et al. (2010/0078384).
Regarding claim 10, Augustsson/Evander teach an acoustic device, but is silent to an angled wave acoustic device for fractionating the cellular material.
Yang et al teach an angled wave acoustic device capable of fractionating the cellular material (Abstract). Yang teaches that the ultrasonic transducers be arranged so that the incident angle of the acoustic wave to the wall of the flow channel is approximately 45 degrees to provide an efficient device to maintain the cells in the center of the flow channel and separating cellular material from plasma or blood serum (Para. 0027 and Abstract).  
It would have been obvious to a person of skill in the art at the time the invention was made to have used the angled acoustic device taught by Yang within the device of Augustsson/Evander to provide the above advantage of providing an efficient device to maintain the cells in the center of the flow channel and separating cellular material from plasma or blood serum. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson/Evander and further in view of Warner et al (WO2013049623).
Regarding claim 13, Augustsson/Evander is silent to a bag fluidly connected to the chamber of at least one of the at least two devices wherein the cellular material is initially housed in a bag.  
Warner et al teach a cell therapy system where cellular suspensions are housed in a bag upstream of an acoustophoresis separation chip (Fig. 4, Abstract: per the 112b interpretation supra, the bag can be upstream of the acoustic devices). It is desirable to house the cellular material in a bag as a well-known and reliable means for storing and transporting blood cells.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the cellular material is housed in a bag as in Warner to the device of Augustsson/Evander to provide the above advantage of providing a reliable means to store and transport blood cells.

Claim 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson/Evander and further in view of Mock et al (“2043 Automated Lentiviral Transduction of T Cells with Cars Using the Clinimacs Prodigy”, ASH 57th Annual Meeting and Exposition, Orlando, FL, 12/5/2015, Abstract)
Regarding claims 16,18-20, Augustsson/Evander teach the at least two devices for sorting cells, such as T-cells from population of white blood cells (Para. 0017) and is related to cell therapy (Para. 0072: dynabead used on patients undergoing leukapheresis) and outlets leading to  external fluidics, but is silent to the devices are fluidically interconnected to devices for implementing operations in an end-to-end CART production process; other interconnected devices implement operations in an end-to-end cell therapy production system; wherein at least one of the fluidically interconnected devices comprises a viral transduction device or a cell expansion device.   
Mock teach a T cell modification platform for blood samples from leukapheresis patients called CliniMACS that automates CAR-T manufacturing.  The devices are fluidically interconnected to devices for implementing operations in an end-to-end CART production process, interconnected devices implement operations in an end-to-end cell therapy production system; wherein at least one of the fluidically interconnected devices comprises a viral transduction device or a cell expansion device (Methods and Conclusion: generation of Car+ Tcells automating activation, transduction, and expansion in a closed system).  It is desirable to provide Tcell leukapheresis blood from patients in fluidic and closed system including cell expansion to reduce hands-on operator time that might introduce contamination.   
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Augustsson/Evander to the closed CAR-T end-to-end device of Mock to provide the above advantage of reducing hands-on operator time that might introduce contamination.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Applicants argue that neither Augustsson nor Evander teach the chamber is vertically oriented and thus do not teach the effects of gravity are used to complement the processing.  This is not convincing because both the Augustsson and Evander devices have channels that have some vertical height and include the influence of gravity.  It is noted that “vertically oriented” is sufficiently broad to read chambers having some dimension in the vertical direction.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798